The defendant’s contention that his plea of guilty should be vacated because the facts to which he allocated do not actually constitute a crime is unpreserved for appellate review (see People v Pryor, 11 AD3d 565 [2004]). In any event, contrary to the defendant’s contention, the facts to which he allocated constituted the crime of attempted assault in the second degree (see Penal Law §§ 110.00, 120.05 [9]; see also People v Baez, 13 AD3d 463, 464 [2004]; cf. People v Smielecki, 77 AD3d 1420, 1421-1422 [2010]). Mastro, J.P., Balkin, Sgroi and Hinds-Radix, JJ., concur.